1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8                              ----oo0oo----

9

10   CITY OF WEST SACRAMENTO,               No. 2:18-cv-900 WBS EFB
     CALIFORNIA; and PEOPLE OF THE
11   STATE OF CALIFORNIA,

12               Plaintiffs,                MEMORANDUM AND ORDER RE:
                                            MOTION FOR LEAVE OF COURT TO
13       v.                                 AMEND THE PLEADINGS
14   R AND L BUSINESS MANAGEMENT, a
     California corporation, f/k/a
15   STOCKTON PLATING, INC., d/b/a
     CAPITOL PLATING, INC., a/k/a
16   CAPITOL PLATING, a/k/a CAPITAL
     PLATING; CAPITOL PLATING INC., a
17   dissolved California
     corporation; ESTATE OF GUS
18   MADSACK, DECEASED; ESTATE OF
     CHARLES A. SCHOTZ a/k/a SHOTTS,
19   DECEASED; ESTATE of E. BIRNEY
     LELAND, DECEASED; ESTATE OF
20   FRANK E. ROSEN, DECEASED; ESTATE
     OF UNDINE F. ROSEN, DECEASED;
21   ESTATE of NICK E. SMITH,
     DECEASED; JOHN CLARK, an
22   individual; ESTATE OF LINDA
     SCHNEIDER, DECEASED; JUDY GUESS,
23   an individual; JEFFREY A. LYON,
     an individual; GRACE E. LYON, an
24   individual; THE URBAN FARMBOX
     LLC, a suspended California
25   limited liability company; and
     DOES 1-50, inclusive,
26
                 Defendants.
27

28
                                        1
1              Before the court is defendants R and L Business

2    Management’s (“R&L”) and John Clark’s motion for leave of court

3    to amend their pleadings.     (Docket No. 77.)   The court held a

4    hearing on the motion on July 1, 2019.1

5              Moving defendants filed this motion on May 23, 2019 for

6    leave to (1) add claims against two would-be third-party

7    defendants, the County of Yolo and Eco Green, LLC; and (2) amend

8    their answers to the City of West Sacramento’s (“the City”) third

9    amended complaint.    Moving defendants contend that they only

10   recently received documents that provide a factual basis for

11   claims against these third-party defendants.      Moving defendants

12   seek to amend their answer to add the affirmative defense that

13   the People of the State of California (“the People”) are not a

14   real party of interest to this action.

15             Because the court already issued a pretrial scheduling

16   order (Docket No. 54), moving defendants’ ability to amend is

17   governed by Federal Rule of Civil Procedure 16(b).      See Johnson

18   v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992).

19   Under Rule 16(b), parties seeking to amend their pleadings must

20   show good cause.     Id.   “Rule 16(b)’s ‘good cause’ standard
21   primarily considers the diligence of the part[ies] seeking the

22   amendment.”   Id. at 609.

23             If moving defendants establish good cause, they must

24   also demonstrate that amendment is proper under Federal Rule of

25   Civil Procedure 15.    Id. at 608.   Under Rule 15, this court may

26   consider factors such as bad faith, undue delay, prejudice to the
27
          1    This court described the background to this lawsuit in
28   its prior orders. (See Docket Nos. 18, 33, 44, 63, 78 & 79.)
                                     2
1    opposing party, and the futility of amendment.   See Roth v.

2    Marquez, 942 F.2d 617, 628 (9th Cir. 1991) (citing Foman v.

3    Davis, 371 U.S. 178, 182 (1962)).

4    I.   Amendment to Add Claims Against Third-Party Defendants

5              The court finds that moving defendants have shown good

6    cause to add claims against the two would-be third-party

7    defendants.   Earlier this year, and after the court issued the

8    scheduling order, R&L received documents in response to a

9    previously-submitted California Public Records Act request.      (See

10   Decl. of Joseph Salazar (“Salazar Decl.) ¶ 5 (Docket No. 77-1).)

11   R&L then analyzed these documents, subpoenaed relevant reports,

12   and determined that these third-party defendants may have

13   contributed to the contamination at issue in this litigation.

14   (See id. ¶¶ 6-12.)   R&L also spent some time determining that

15   Yolo County and Eco Green were and are owners of related

16   properties.   (See Decl. of Alec Rishwain (“Rishwain Decl.”) ¶¶ 3-

17   5 (Docket No. 77-14).)

18             Even though R&L received the claim denial letter in

19   response to its Government Tort Claims Act claim against Yolo

20   County almost sixty days before filing this motion (see Salazar
21   Decl. ¶ 10), such a delay is not enough to establish that these

22   defendants lacked diligence.   This is not a case where defendants

23   waited months or years after they sufficiently fleshed out the

24   basis for amended pleadings.   Instead, once moving defendants

25   became aware of any possible claims, they took appropriate

26   efforts to identify the proper parties and evidence to support
27   such allegations.    See Kuschner v. Nationwide Credit, Inc., 256

28   F.R.D. 684, 688 (E.D. Cal. 2009) (Karlton, J.) (focusing the
                                       3
1    “good cause” inquiry on the moving parties’ actions once they

2    should have been aware of the need for amended pleadings).

3              The only prejudice the City identifies is the increased

4    scope of the litigation and some delay.     However, adding these

5    third-party defendants would not substantially change the scope

6    of this lawsuit.     The proposed claims merely ask for a

7    determination of these would-be defendants’ comparative

8    responsibility for the contamination at issue in the City’s third

9    amended complaint.    Therefore, the City would not be

10   significantly prejudiced by the addition of these parties.     See

11   Hurn v. Ret. Fund Tr. of Plumbing, Heating & Piping Indus. of S.

12   Cal., 648 F.2d 1252, 1254 (9th Cir. 1981) (finding no undue

13   prejudice where the operative facts of the litigation would

14   remain the same).    Further, mere delay does not constitute

15   substantial prejudice.    The discovery deadline is August 10, 2020

16   (see Docket No. 54 at 3), and the parties can always seek

17   extensions as necessary.

18             Plaintiffs also argue that granting moving defendants

19   leave to add these third-party defendants would be futile.

20   However, “[d]enial of leave to amend on futility grounds alone is
21   rare.”   Owens v. Walgreen Co., No. 2:12-cv-419 WBS JFM, 2012 WL

22   2359996, at *2 (E.D. Cal. June 20, 2012) (citing Netbula, LLC v.

23   Distinct Corp., 212 F.R.D. 534, 539 (N.D. Cal. 2003)).

24   “Ordinarily, courts will defer consideration of challenges to the

25   merits of a proposed amended pleading until after leave to amend

26   is granted and the amended pleading is filed.”     Netbula, 212
27   F.R.D. at 539.     Accordingly, any such challenges based on this

28   court’s prior orders are “better reserved for subsequent
                                        4
1    motions.”   See Ernst v. ZogSports Holdings LLC, No. 2:18-CV-09043

2    RGK MRW, 2019 WL 1423776, at *3 (C.D. Cal. Feb. 26, 2019); see

3    also Wilson v. Conair Corp., No. 1:14-cv-00894 WBS SAB, 2016 WL

4    7742801, at *3 (E.D. Cal. Feb. 5, 2016) (Arguments that challenge

5    the sufficiency of amended pleadings “are more appropriate for a

6    motion to dismiss.”).

7                Accordingly, because moving defendants have established

8    good cause and otherwise satisfied the requirements of Rule 15,

9    the court will grant them leave to amend their pleadings to

10   allege claims against the County of Yolo and Eco Green, LLC.

11   II.   Amendment of Moving Defendants’ Answers

12               Moving defendants have not shown good cause to amend

13   their answers.    As explained previously, moving defendants seek

14   to amend their answers to object to the People as a real party in

15   interest under Federal Rule of Civil Procedure 17.    Here,

16   however, the original complaint, which was filed on April 12,

17   2018, named the People as a plaintiff and specifically cited

18   California Code of Civil Procedure § 731 as the statutory

19   authority that allowed the City to bring the lawsuit in the

20   People’s name.    (See Compl. ¶ 10 (Docket No. 1).)   Only now, well
21   over a year later, do moving defendants seek to raise this

22   affirmative defense for the first time.

23               There is no compelling reason for why moving defendants

24   could not have included this affirmative defense in its earlier

25   answers.    The decision moving defendants rely on for the

26   proposition that the People are not a real party in interest in
27   this type of lawsuit was issued in 2002.    See California v. M & P

28   Invs., 213 F. Supp. 2d 1208 (E.D. Cal. 2002) (Damrell, J).
                                       5
1    Merely finding this 17-year-old case during the discovery process

2    is not good cause for the purposes of Rule 16.2    See Hamidi v.

3    Serv. Emps. Int’l Union Local 1000, No. 2:14-CV-319 WBS KJN, 2019

4    WL 2513767, at *6 (E.D. Cal. June 18, 2019) (holding that moving

5    parties cannot establish good cause where they should have been

6    aware of relevant case law earlier in the litigation).

7                 Moving defendants’ other rationalizations fare no

8    better.   First, moving defendants cite no authority to support

9    their unique argument that they were required to determine

10   whether the City was authorized by the State to represent the

11   People before including this real party in interest objection in

12   their answers.     Even if such authority exists, moving defendants

13   waited until well after the court issued the scheduling order

14   before asking the City if it was an authorized representative of

15   the state.    (See Salazar Decl. ¶¶ 14-16; Rishwain Decl. ¶ 8.)

16                Second, moving defendants’ argument that they could not

17   have raised this affirmative defense until they determined that

18   the City may also be liable for the contamination at issue in

19   this lawsuit is likewise unsupported by any authority.      Even

20   assuming that the City’s alleged liability creates a conflict of
21   interest between it and the People, the relevant case law does

22   not demand that such a conflict of interest exist before a party

23   may raise this objection.     Indeed, in M & P Investments, Judge

24   Damrell explicitly did not consider any arguments concerning

25   conflicts of interest between the City of Lodi and the People

26        2    Notably, Joseph Salazar, an attorney for moving
27   defendants, was an attorney for defendant M & P Investments in
     that very case. (See Req. for Judicial Notice Ex. 1 (Docket No.
28   85-1).)
                                     6
1    because he otherwise concluded that the People were not a real

2    party in interest.       See 213 F. Supp. 2d at 1217 n.17.   Judge

3    Damrell simply interpreted the cited statutory authorization,

4    California Code of Civil Procedure § 731, and found that it did

5    not allow the City Attorney to represent the People “as a

6    separate party plaintiff apart from the co-plaintiff City.”          Id.

7    at 1215-17.    As previously discussed, the original complaint put

8    moving defendants on notice that the People were joined as a

9    separate party plaintiff.      (See Compl. ¶ 10.)   Therefore, moving

10   defendants should have included this objection in its very first

11   answer.

12              Accordingly, because moving defendants did not act

13   diligently in pursuing this affirmative defense, the court’s

14   inquiry ends, and it finds that moving defendants do not have

15   good cause to amend their answers.       See Johnson, 975 F.2d at 609.

16              IT IS THEREFORE ORDERED THAT moving defendants’ Motion

17   for Leave of Court to Amend the Pleadings (Docket No. 77) be, and

18   the same hereby is, GRANTED IN PART.       The request for leave to

19   file claims against the County of Yolo and Eco Green, LLC is

20   GRANTED.    The request for leave to file amended answers is
21   DENIED.

22              Moving defendants have twenty days from the date this

23   Order is signed to file their third-party complaints against the

24   County of Yolo and Eco Green, LLC.

25   Dated:    July 2, 2019

26
27

28
                                          7
